TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 12, 2022



                                      NO. 03-22-00028-CV


                                           N. K., Appellant

                                                  v.

               Texas Department of Family and Protective Services, Appellee




          APPEAL FROM THE 453RD DISTRICT COURT OF HAYS COUNTY
          BEFORE CHIEF JUSTICE BYRNE, JUSTICES KELLY AND SMITH
                  AFFIRMED -- OPINION BY JUSTICE SMITH




This is an appeal from the order signed by the trial court on December 29, 2021. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s order. Therefore, the Court affirms the trial court’s order to the extent it

terminates appellant’s parental rights to the two children and does not reach the provisions

terminating Mother’s rights to those children. Because appellant is indigent and unable to pay

costs, no adjudication of costs is made.